Citation Nr: 0520190	
Decision Date: 07/25/05    Archive Date: 08/03/05

DOCKET NO.  04-17 616	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for renal cell carcinoma 
(claimed as kidney problem).


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs


ATTORNEY FOR THE BOARD

J. M. Wagman, Associate Counsel

 
INTRODUCTION

The veteran had active military service from April 1964 to 
July 1965.

This matter comes before the Board of Veterans' Appeals 
("Board") on appeal from a June 2003 rating decision of the 
Department of Veterans Affairs ("VA") Regional Office 
("RO") in Columbia, South Carolina, which denied the above 
claim.


FINDING OF FACT

Renal cell carcinoma (claimed as kidney problem) was not 
incurred in or aggravated as a result of her military 
service, nor may it be presumed to have been so incurred or 
aggravated.  

CONCLUSION OF LAW

The criteria for the establishment of service connection for 
renal cell carcinoma (claimed as kidney problem) are not met.  
38 U.S.C.A. §§ 1110, 1112, 1131, 1137, 5103, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 
(2004).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA's Duty to Notify and Assist

Prior to proceeding with an examination of the merits of the 
claim, the Board must first determine whether the appellant 
has been apprised of the law and regulations applicable to 
this matter; the evidence that would be necessary to 
substantiate the claims; and whether the claims have been 
fully developed in accordance with the Veterans Claims 
Assistance Act (VCAA) and other applicable law.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2002); 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a).
The VCAA provides that VA shall apprise the claimant of what 
evidence would substantiate the claim for benefits and 
further allocate the responsibility for obtaining such 
evidence.  The VCAA further provides that VA will make 
reasonable efforts to assist a claimant in obtaining evidence 
necessary to substantiate a claim for a benefit under a law 
administered by the Secretary, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  In part, the VCAA specifically 
provides that VA is required to make reasonable efforts to 
obtain relevant governmental and private records that the 
claimant adequately identifies to VA and authorizes VA to 
obtain.  The VCAA further provides that the assistance 
provided by the Secretary shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary, as further defined by 
statute, to make a decision on the claim.  38 U.S.C.A. §5103A 
(2002).

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), it was 
held, in part, that a VCAA notice, as required by 38 U.S.C.A. 
§ 5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction decision (i.e., 
that of the RO) on a claim for VA benefits.  In Pelegrini, it 
was also observed that VA must (1) inform the claimant about 
the information and evidence not of record that is necessary 
to substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claims.  This new "fourth element" of 
the notice requirement comes from the language of 38 C.F.R. 
§ 3.159(b)(1).  It was also held in Quartuccio v. Principi, 
16 Vet. App. 183 (2002) that VA must comply strictly with all 
relevant provisions of the VCAA.  

The Board finds that the VCAA notice requirements have been 
satisfied by virtue of letters sent to the veteran in 
December 2002 and March 2004.  The letters fully provided 
notice of elements (1), (2) and (3).  In addition, by virtue 
of the rating decision on appeal and the March 2004 Statement 
of the Case ("SOC"), the veteran was provided with specific 
information as to why this particular claim was being denied, 
and of the evidence that was lacking.  With respect to 
element (4), she was also supplied with the complete text of 
38 C.F.R. § 3.159(b)(1) in the March 2004 SOC.

In concluding that the VCAA notice requirements have been 
satisfied, the Board has relied on communications other than 
the RO's formal VCAA notice letter to the appellant.  
However, at bottom, what the VCAA seeks to achieve is to give 
the appellant notice of the elements outlined above.  Once 
that has been done-irrespective of whether it has been done 
by way of a single notice letter, or via more than one 
communication-the essential purposes of the VCAA have been 
satisfied.  Here, the Board finds that, because each of the 
four content requirements of a VCAA notice has been met, any 
error in not providing a single notice to the appellant 
covering all content requirements was harmless.  See, e.g., 
38 C.F.R. § 20.1102 (2004); Mayfield v. Nicholson, 19 Vet. 
App. 103 (2005).

In this case, the initial VCAA letter was provided to the 
veteran prior to the RO's initial denial of her claim.  The 
38 C.F.R. § 3.159(b) compliant language was provided to her 
after the initial adjudication of the claim.  When 
considering the notification letters and the other documents 
described above, as a whole, the Board finds that she was 
aware that it was ultimately her responsibility to give VA 
any evidence pertaining to these claims.  The claimant has 
been provided with every opportunity to submit evidence and 
argument in support of her claims and to respond to VA 
notices.  She was given ample time to respond to the RO 
letters.  There is no allegation from the veteran that she 
has any evidence in her possession that is needed for a full 
and fair adjudication of those claims.  The Board finds that 
any defect with respect to the timing of the VCAA notice 
requirement was harmless error.  See Mayfield, supra.

VA has also made reasonable efforts to identify and obtain 
relevant records in support of the claim.  38 U.S.C.A. 
§ 5103A (a), (b) and (c).  In particular, VA obtained service 
medical records ("SMRs") and requested on two separate 
occasions, in December 2002 and March 2004, that the veteran 
either submit her available private medical records or 
authorize VA to obtain those records on her behalf.  It is a 
well-settled principle that a claimant cannot wait passively 
for VA assistance in circumstances where he/she may or should 
have participated in obtaining the putative evidence.  See 
Dusek v. Derwinski, 2 Vet. App. 519, 522 (1992) (quoting Wood 
v. Derwinski, 1 Vet. App. 190, 193 (1991)).

VA has also conducted necessary medical inquiry in an effort 
to substantiate the claim.  38 U.S.C.A. § 5103A (d) (2002).  
The RO obtained a medical opinion, based upon a review of the 
claims folder, as to the etiology of the claimant's renal 
cell carcinoma.  Further opinions are not needed in this case 
because there is sufficient medical evidence to decide the 
claim.

Thus, the Board finds that VA has done everything reasonably 
possible to assist the claimant.  In the circumstances of 
this case, additional efforts to assist the claimant in 
accordance with the VCAA would serve no useful purpose.  See 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict 
adherence to requirements in the law does not dictate an 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case; such 
adherence would result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which 
would only result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran are to 
be avoided).  VA has satisfied its duties to inform and 
assist the claimant at every stage of this case.  Given the 
development undertaken by the RO and the fact that the 
claimant has not authorized VA to obtain any further evidence 
to support her claim, the Board finds that the record is 
ready for appellate review.


The Merits of the Claim

The veteran seeks service connection for renal cell carcinoma 
(claimed as kidney problem), and argues that she began 
experiencing kidney problems during her military service and 
that her renal cell carcinoma is related.  

The Board has reviewed all the evidence in the veteran's 
claims folder, which includes, but is not limited to: service 
records; SMRs; her contentions; and two separate compensation 
and pension exams dated May 2003 and June 2004.  
Having carefully considered the claim in light of the record 
and the applicable law, the Board is of the opinion that the 
preponderance of the evidence is against the claim and the 
appeal will be denied.

The Board must assess the credibility and weight of all the 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence that it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  See Masors 
v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 
Vet. App. 614, 618 (1992); Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).  Equal weight is not accorded to each piece of 
evidence contained in the record; every item of evidence does 
not have the same probative value.

The law provides that service connection may be granted for a 
disability resulting from a disease or injury incurred in or 
aggravated by service.  See U.S.C.A. §§ 1110, 1131 (West 
2002); 38 C.F.R. § 3.303(a) (2004).  Evidence which would 
substantiate a claim of service connection includes the 
essential components:  (1) evidence of an injury in military 
sevice or a disease that began in or was made worse during 
military service or one which would qualify for presumptive 
service connection; (2) competent evidence of a current 
physical or mental disability; and, (3) competent evidence of 
a relationship between the veteran's current disability and 
the in-service event.  Pond v. West, 12 Vet. App. 341, 346 
(1999); Rose v. West, 11 Vet. App. 169, 171 (1998).  

In addition, certain chronic diseases such as malignant 
tumors may be presumed to have been incurred in service if 
they manifest to a compensable degree within one year of 
discharge from service.  See 38 U.S.C.A. §§ 1101, 1112, 1113, 
1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2004).  If a 
condition noted during service is not shown to be chronic, 
then generally a showing of continuity of symptomatology 
after service is required for service connection.  See 28 
C.F.R. 3.303(b) (2004).  

As addressed below, the dispositive issue on appeal concerns 
whether the veteran's claimed condition was first manifested 
in service and/or is alternatively related to an event(s) in 
service.  The preponderance of the evidence supports neither 
interpretation of the record.  

Firstly, neither the veteran's enlistment examination nor her 
separation examination indicates any kidney abnormalities.  
There was first reported treatment for complaints of pain in 
the pelvic area and low back with pain on urination in 
December 1964 with an initial impression of cystitis v. 
pyelonephritis.  A urine sample in January 1965 included a 
finding of Escherichia Coli.  An intravenous pyelogram 
("IVP") performed in January 1965 indicated impressions of 
bilateral nephroptosis and question of an enlarged uterus.  
Her renal-collecting systems appeared "normal."  She was 
later diagnosed with cervicitis.  She was treated for 
abdominal pains in March 1965.  Her repeated complaints of 
menstrual cramps were assessed as dysmenorrhea in April 1965.  

Significantly, the veteran's pre-military separation physical 
examination is devoid of any mention of a urinary tract or 
kidney disorder or continuing symptoms.  The veteran's 
"PULHES" physical profile at the time of her separation was 
noted to be:

Physical 
Capacity 
and 
Stamina
Upper 
Extremit
ies
Lower
Extremit
ies
Hearing 
and Ears
Eyes
Psychiat
ric 
Conditio
n
1
1
1
1
1
1

See Odiorne v. Principi, 3 Vet. App. 456, 457 (1992); 
(Observing that the "PULHES" profile reflects the overall 
physical and psychiatric condition of the veteran on a scale 
of 1 (high level of fitness) to 4 (a medical condition or 
physical defect which is below the level of medical fitness 
for retention in the military service. 

However, there are no post-service medical records 
documenting treatment for renal cell carcinoma and/or kidney 
problems.

The veteran was first afforded a genitourinary VA medical 
examination ("VAE") in May 2003; however, the examiner did 
not have access to the veteran's SMRs, private medical 
records or VA claims file.  The examiner relied solely upon 
the history recited by the veteran; namely that she was 
treated many times for infection of the left kidney between 
1964 and 1966.  Based on the information the veteran provided 
to the examiner, he concluded:

To my knowledge there are not known risk 
factors for renal cell carcinoma.  In my 
opinion, it is impossible to state 
whether her previous kidney abnormality 
of the left kidney could be related to 
subsequent development of renal cell 
carcinoma.  In view of our inability to 
state that, my opinion is to side with 
the veteran, to say that it is at least 
as likely as not that her previous 
kidney problems may have predisposed her 
to the later development of renal cell 
carcinoma.

Because the veteran's claims folder did not accompany her to 
the May 2003 VA examination, a second genitourinary VAE was 
conducted in June 2004.  Shipwash v. Brown, 8 Vet. App. 218, 
222 (1995); Flash v. Brown, 8 Vet. App. 332, 339-340 (1995) 
(Regarding the duty of VA to provide medical examinations 
conducted by medical professionals with full access to and 
review of the veteran's claims folder).

The June 2004 examiner had full access to the veteran's SMRs 
and VA claims file.  Examination results stated as follows:

"[The veteran] has apparently had 
recurrent episodes of dysuria while in 
the military.  Her urine cultures were 
negative.  She was found to have 
bilateral nephroptosis, which is a 
congenital defect where the kidneys are 
normal, but the [sic] located in the 
retroperitoneal space lower than usual.  
As far as I know, this is of no 
significance.  In the absence of any 
significant kidney problem other than 
nephroptosis, one can further state that 
the development of renal cell carcinoma 
was unrelated to her kidney problems in 
the military."

The Board finds that the June 2004 VA examination is more 
probative than the VA examination conducted in May 2003, as 
well as that of the veteran's opinion.  

In this case, the veteran's SMRs are negative for diagnosis 
of renal cell carcinoma.  Additionally, she has conceded that 
such diagnosis was not rendered until many years after 
service.  She argues, however, that kidney infections treated 
in service caused and/or contributed to her development of 
renal cell carcinoma many years later.  In her claim, she 
listed treatment for "kidney problems" from 1964-1965 in 
Bethesda, Maryland and The Baptist Montclair Medical Center 
in Birmingham, Alabama by Dr. C.S. in July 2000 for removal 
of her left kidney. The veteran alleges that she has had 
continuous symptoms since at least 1964, and she is competent 
to state that she experienced such symptoms as kidney, 
abdominal and urinary tract pain.  38 C.F.R. § 3.159(a) 
(2004).  

The record thus described, there remains the requirement that 
an opinion as to medical etiology must be based on competent 
medical evidence.  By "competent medical evidence" is meant 
in part that which is provided by a person who is qualified 
through education, training, or experience to offer medical 
diagnoses, statements, or opinions.  38 C.F.R. § 3.159(a).

The veteran is a nurse, and is therefore qualified to report 
on matters typically within the professional competence of 
others similarly qualified.  See Goss v. Brown, 9 Vet. App. 
109, 114-15 (1996).  However, the Board cannot accord her 
statements of etiology any probative value, as she is not 
shown to possess the specialized training in genitourinary 
conditions to speak to the etiology of renal cell carcinoma.  
See Black v. Brown, 10 Vet. App. 279, 284 (1997) (absent a 
showing of specialized training in cardiology, a nurse's 
statement regarding the etiology of heart disease has no 
probative value).

A VA examiner in 2003 opined that it was at least as likely 
as not that the veteran's in-service kidney problems may have 
predisposed her to the later development of renal cell 
carcinoma.  In June 2004, a different VA examiner opined that 
the development of renal cell carcinoma was unrelated to her 
kidney problems in service.  VA is not bound to accept any 
opinion concerning the merits of a claim, and has a duty to 
evaluate all the evidence as to weight and credibility.  
Hayes v. Brown, 5 Vet. App. 60 (1993); Hernandez-Toynes v. 
West, 11 Vet. App. 379, 382 (1998).  The probative value of a 
medical opinion is generally based on the scope of the 
examination or review as well as the relative merits of the 
expert's qualifications and analytical findings.  Guerrieri 
v. Brown, 4 Vet. App. 467 (1993).  

On review of the record in its entirety, the Board places the 
greatest probative weight on the June 2004 VA opinion that 
the veteran's development of renal cell carcinoma was 
unrelated to her kidney problems in service.  In this 
respect, the VA examiner rendered the opinion based upon 
review of the entire record with specific reference to SMRs 
documenting treatments and findings.  The opinion offered was 
unequivocal.  On the other hand, the May 2003 VA opinion was 
based entirely on the veteran's personal account of her 
medical history without reference to SMRs showing a 
congenital defect of bilateral nephroptosis.  Additionally, 
the examiner's opinion was equivocal and speculative in 
nature.  

For the Board to conclude that the appellant's disorder had 
its origin during military service in these circumstances 
would be speculation, and the law provides that service 
connection may not be based on resort to speculation or 
remote possibility.  38 C.F.R. § 3.102; Stegman v. Derwinski, 
3 Vet. App. 228, 230 (1992); Obert v. Brown, 5 Vet. App. 30, 
33 (1993).  It has been observed that  statements from 
doctors which are inconclusive as to the origin of a disease 
can not be employed as suggestive of a linkage between the 
current disorder and the claimed incident of military 
service.  Warren v. Brown, 6 Vet. App. 4, 6 (1993); Sklar v. 
Brown, 5 Vet. App. 104, 145-6 (1993).  

The Board finds, by a preponderance of the evidence, that the 
veteran's renal cell carcinoma, which first manifested many 
years after service, is not related to event(s) in service.  
In reaching this decision, the Board has considered the 
"benefit-of-the-doubt doctrine"; however, as the 
preponderance of the evidence is against the claim, the 
doctrine does not apply.  See 38 U.S.C.A. § 5107(b); Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990).  


ORDER

Entitlement to service connection for renal cell carcinoma 
(claimed as kidney problem) is denied.



	                        
____________________________________________
	Vito A. Clementi
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


